DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-24 are currently pending.
Priority:  This application is a CON of 17/619,506 (12/15/2021 *)
17/619,506 is a 371 of PCT/US2021/035246 (06/01/2021)
PCT/US2021/035246 has PRO 63/033,176 (06/01/2020).
(*) Data provided by applicant is not consistent with PTO record
IDS:  The IDS dated 4/1/2022 were considered.
Election/Restrictions
Applicant's election with traverse of Group II, claims 14-24, in the reply filed on 4/22/2022 is acknowledged.  The traversal is on the ground(s) that it was not shown that there would be a burden to examine the groups together.  This is not found persuasive because the claims require steps that would require multiple burdensome searches.  
The requirement is still deemed proper and is therefore made FINAL.
Applicant also elected the species of receptor/ligand of claims 22-23.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US20170205421). 
Regarding claim 14, Baker teaches A method for identifying compensatory mutations between two protein binding partners (claim 1: “An assay for identifying protein-protein interactions comprising”), the method comprising: 
providing a first library of protein binding partners expressed on the surface of a first plurality of haploid yeast cells, the first library of protein binding partners comprising a first wild-type polypeptide and a first plurality of mutant polypeptides of the first wild-type polypeptide (claim 1 (1): “expression in the first recombinant yeast strain of one or more first synthetic adhesion proteins (SAPs) bound to a first cell wall glycosylphosphatidylinositol (GPI) anchored protein on the surface of the first recombinant yeast strain”; [0270]; Fig. 1); 
providing a second library of protein binding partners expressed on the surface of a second plurality of haploid yeast cells, the second library of protein binding partners comprising a second wild-type polypeptide and a second plurality of mutant polypeptides of the second wild-type polypeptide (claim 1 “(2) expression in the second recombinant yeast strain of one or more second synthetic adhesion proteins bound to a second cell wall GPI anchored protein on the surface of the second recombinant yeast strain”; [0270]; Fig. 1); 
culturing the first and second populations of haploid yeast cells such that diploid yeast cells are produced if the first and second protein binding partners interact (claim 1: “(3) formation of protein-protein interactions between the one or more first SAPs bound to the first cell wall GPI anchored protein and the one or more second SAPs bound to the second cell wall GPI anchored protein, such that mating can occur between the first recombinant yeast strain and the second recombinant yeast strain”; [0270]; Fig. 1); 
measuring an observed affinity value between each protein binding partner of the first library of protein binding partners and each protein binding partner of the second library of protein binding partners (claim 1; [0011]: “the invention can be utilized for the characterization of protein interaction networks in high-throughput for both binding affinity and specificity”; Fig. 4; [0275]-[0276]); and,
identifying, based on the observed affinity value between each protein binding partner of the first library of protein binding partners and each protein binding partner of the second library of protein binding partners, one or more pairs of protein binding partners that have a respective observed affinity value that is substantially different than the observed affinity value between the first wild- type polypeptide and the second wild-type polypeptide ([0423]-[0427]; [0496]: “A selection of the natural and engineered binding proteins representing a broad range of affinities were expressed as SAPs and their mating efficiencies measured with Bcl2 and five homologues in a pairwise manner.”; [0497]).	Regarding claims 15-19, with further language relating to the clause “wherein … the observed affinity value” such claim language is considered an intended result of the method. Regarding the intended result language of “wherein … the observed affinity value”, such language does not limit the steps performed.  MPEP 2111.04 states a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  As here, the observed affinity language is merely the intended result of “the method comprising: providing a first library … providing a second library … culturing … measuring an observed affinity value … and, identifying … one or more pairs of protein binding partners … ” and is not given any weight.  Thus, Barker teaches the claimed method.
Regarding claims 20-21, Barker teaches “screening antibody libraries for specific binding to a particular protein” ([0408]) which anticipates the claims to an antibody / antigen binding partners.
Regarding claims 22-23, Barker teaches utilizing cell-surface receptors and binding proteins as binding partners (Abstract, [0006]-[0007]) which anticipates the claims to a receptor / ligand binding partners.
Regarding claim 24, Barker teaches “culturing a mixture of a first recombinant yeast strain integrated with a first nucleic acid construct and a second recombinant yeast strain integrated with a second nucleic acid construct for a time and under conditions resulting in: (1) expression in the first recombinant yeast strain of one or more first synthetic adhesion proteins (SAPs) …; (2) expression in the second recombinant yeast strain of one or more second synthetic adhesion proteins …” (claim 1) which corresponds to the claim language of “produced by user-directed mutagenesis” as defined in the specification – i.e. “[0058] As used herein, "user-directed mutagenesis" refers to any process wherein a user modifies the amino acid sequence of polypeptide by any technique well known to those of skill in the art.” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 20, line 1, lacks an antecedent basis for “the one polypeptide” in the claim.  Similarly, claim 20, lines 2-3, lacks an antecedent basis for “the antibody, scFv, Fab, or VHH species”.  One of skill in the art would not unambiguously understand what Applicant intends to refer to with the language. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 9-21 of copending Application No. 17516237 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims a method of expressing on the surface of two sets of haploid yeast cells a library of proteins, combining the cells, and determining based on the interaction of the cells an association constant which one of ordinary skill in the art would consider for determining identifying compensatory mutations between two protein binding partners.  One of ordinary skill in the art would utilize the same assay to extract all of the information available and arrive at the claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        April 28, 2022 11:12 am